Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered October 24, 2013 in a proceeding pursuant to RPTL article 7. The order, among other things, granted the petitions in part and ordered respondents to correct the assessment rolls and to refund the tax overpayments with interest.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Techniplex III v Town & Vil. of E. Rochester ([appeal No. 1] 125 AD3d 1412 [2015]). Present — Smith, J.P., Peradotto, Carni, Valentino and DeJoseph, JJ.